Case 2:21-cv-02073 Document 1-10 Filed 03/08/21 Page 1 of 9 Page ID #:129




       EXHIBIT J
      Case 2:21-cv-02073 Document 1-10 Filed 03/08/21 Page 2 of 9 Page ID #:130



         CONTRACT OF EMPLOYMENT № ___                                      ТРУДОВОЙ ДОГОВОР № ___

Moscow                         ___ September 2020                Москва                  ___ сентября 2020г.

"Hay Group" Limited Liability Company, a legal entity            Общество с ограниченной ответственностью
duly incorporated under Russian law (or its successor            (или его правопреемник в России) “Хэй Груп”,
entity in Russia), hereinafter referred to as “the Company”      являющееся юридическим лицом по российскому
or “Employer”, represented by Julian Christopher Slater,         законодательству, именуемое в дальнейшем
on the one hand, and Glazunov Yaroslav                           «Общество»    или   «Работодатель»,    в   лице
____________, hereinafter referred to as “the Employee”,         Финансового менеджера Julian Christopher Slater,
on the other hand, jointly referred to as the Parties, have      с одной стороны,       и Глазунов Ярослав
concluded the present Contract of Employment,                    _______________, именуемый в дальнейшем
(hereinafter referred to as “the Contract”), as follows:         «Сотрудник», с другой стороны, совместно
                                                                 именуемые в дальнейшем «Стороны», заключили
                                                                 настоящий трудовой договор (далее – «Договор») о
                                                                 нижеследующем:


1. Subject of the Contract                                       1. Предмет Договора

1.1. The Employee undertakes to duly perform all duties in       1.1. Сотрудник обязуется надлежащим образом
the capacity of Senior Client Partner in accordance with         выполнять трудовые обязанности в должности
the    Contract,     Employer’s    Internal  Employment          Старшего партнера по работе с клиентами, в
Regulations approved by the Employer, other local                соответствии   с    Договором,   утвержденными
normative acts, employment law and other normative legal         Работодателем Правилами внутреннего трудового
acts, whereas the Employer undertakes to provide                 распорядка, другими локальными нормативными
Employee with necessary working conditions, pay wages            актами, положениями трудового законодательства
and ensure social benefits for the Employee as set forth in      и иных нормативных         правовых   актов, а
the legislation and the Contract.                                Работодатель обязуется обеспечивать Сотруднику
                                                                 необходимые условия для работы, выплачивать
                                                                 заработную плату и предоставлять социально-
                                                                 бытовые      льготы     в     соответствии   с
                                                                 законодательством и Договором.
1.2. The employment under the Contract shall be the              1.2. Работа по Договору является для Сотрудника
principal employment of the Employee.                            основным местом работы.

1.3. Working conditions at the working place are                 1.3. Условия труда на рабочем месте являются
acceptable.                                                      допустимыми.

1.4. Employee’s job functions, besides the Contract, are         1.4.   Описание трудовых функций Сотрудника, в
prescribed by the job description. When being hired the          дополнение к Договору, содержится в должностной
Employee shall be made familiar with the provisions of the       инструкции. При приеме на работу Сотрудник
job description, against signature. The job description          должен    быть   ознакомлен    с   положениями
shall be an integral part of the Contract (Appendix No. 1).      должностной инструкции под роспись. Должностная
                                                                 инструкция   является    неотъемлемой    частью
                                                                 Договора (Приложение № 1).

1.5. The place of work shall be the premises where the           1.5. Местом работы является помещение, где
Employer carries out its business activity, located at: RF,      Работодатель осуществляет свою деятельность,
109147, g. Moskva, Taganskaya ulica, d. 17-23,                   находящееся по адресу: РФ, 109147, г. Москва,
eht/pom/kom 7/1/14,15                                            Таганская улица, д. 17-23, эт/пом/ком 7/1/14,15.
.

2. Term of the Contract                                          2. Срок действия трудового договора

2.1. The Contract shall come into force upon its signing by      2.1. Договор вступает в силу с момента его
the Parties. The Employee shall start performing his             подписания Сторонами. Датой начала работы по
duties on 1 October 2020.                                        Договору является 01 октября 2020 г.

2.2. Starting from the date as set forth in clause 2.1. of the   2.2. Начиная с даты, указанной в п. 2.1. Договора,
Contract, the Employee shall be required to successfully         Сотруднику устанавливается испытательный срок
                                                                      1
      Case 2:21-cv-02073 Document 1-10 Filed 03/08/21 Page 3 of 9 Page ID #:131



complete a 3-months probation period, during which time         продолжительностью 3 месяца, в течение которого
either party may terminate the Contract without any             любая из Сторон может расторгнуть Договор без
severance pay upon 3 days’ termination notice explaining        выплаты выходного пособия, уведомив другую
the reasons of the termination. All provisions of the           Сторону за 3 дня до даты расторжения Договора и
Contract shall be binding for the Employee during the           с указанием причин. Во время испытательного
probation period.                                               срока на Сотрудника полностью распространяются
                                                                все положения Договора.

2.3. The Contract is concluded for an indefinite time term.     2.3. Договор заключается на неопределенный срок.

3. Wages                                                        3. Заработная плата

3.1. The Employee will be paid a monthly salary in the          3.1. Сотруднику устанавливается ежемесячный
amount of 1,566,458.08 Rubles (One million five                 должностной оклад в размере 1 566 458,08 рублей
hundred sixty-six thousand four hundred fifty-eight             (Один миллион пятьсот шестьдесят шесть
Rubles eight Kopecks) before personal income tax.               тысяч четыреста пятьдесят восемь рублей
                                                                восемь копеек) до уплаты налога на доходы
                                                                физических лиц.

3.2. Wages are payable twice (2) per month on the               3.2. Заработная плата выплачивается Сотруднику
following days: the fifteenth (15th) and the last day of each   два (2) раза в месяц в следующие дни: 15
month with the presentation of pay receipt. Wages are           (пятнадцатого) числа и в последний день каждого
payable by means of transfer of funds to the Employee’s         месяца, с представлением расчетного листка.
bank account.                                                   Заработная     плата     выплачивается    путем
                                                                перечисления денежных средств на банковский
                                                                счет Сотрудника.

3.3. The Employee may be granted with bonus                     3.3.   Сотруднику  могут   быть    выплачены
remunerations and benefits calculated and payable in            премиальные вознаграждения и компенсационные
accordance with the Bonuses and Compensation                    выплаты, рассчитываемые и выплачиваемые в
Regulations.                                                    соответствии с Положением о премиях и
                                                                компенсациях.

3.4. Information about wages and other reimbursement,           3.4. Сведения о заработной плате и иных
benefits and privileges granted by the Company to the           вознаграждениях,     льготах   и    привилегиях,
Employee shall be deemed confidential and shall not be          устанавливаемых Обществом для Сотрудника,
disclosed except for cases envisaged by current                 являются конфиденциальными и не подлежат
legislation.                                                    разглашению      за     исключением     случаев,
                                                                предусмотренных действующим законодательством.

4. Working Time/Time-off                                        4. Рабочее время/Время отдыха

4.1. The Employee shall work 5 days per week Monday –           4.1. Для Сотрудника устанавливается пятидневная
Friday from 9.00 am until 6.00 pm. Saturdays and Sundays        рабочая неделя с 9.00 до 18.00. Выходные дни –
shall be days off. Duration of lunch break is 60 minutes in     суббота и воскресенье. Перерыв на обед – 60 минут в
the interval from 12:00 p.m. till 3:00 p.m.                     интервале с 12:00 до 15:00.

4.2. Procedures and terms of payment for working                4.2. Порядок и условия оплаты сверхурочной работы,
overtime, on national holidays and days off shall be            работы в праздничные и выходные дни регулируются
regulated by effective labor legislation.                       действующим трудовым законодательством.


5. Vacation                                                     5. Отпуск

5.1. Annual paid leave of 28 calendar days shall be             5.1. Сотруднику предоставляется ежегодный
provided to the Employee. The timing of the leave shall be      оплачиваемый отпуск продолжительностью 28
determined according to the schedule of vacations as            календарных дней. Время отпуска определяется в
approved by the Company.                                        соответствии с графиком отпусков, утверждаемым
                                                                Обществом.

                                                                     2
 _____________________                                                                      ___________________
 Employer / Работодатель                                                                    Employee / Сотрудник
         Case 2:21-cv-02073 Document 1-10 Filed 03/08/21 Page 4 of 9 Page ID #:132




6. Obligations of Parties                                      6. Обязанности Сторон

6.1.      The Employee shall be entitled to:                   6.1.       Сотрудник имеет право:

6.1.1. Carry out job functions as established by the           6.1.1. На    предоставление    ему          работы,
Contract;                                                      обусловленной трудовым договором;

6.1.2. Have a workplace which meets requirements of            6.1.2. На рабочее место, соответствующее
national standards for employment and safety, and              государственным стандартам организации и
conditions of the Contract, full and reliable information on   безопасности труда и условиям Договора, полную
conditions of work and requirements for labor protection at    достоверную информацию об условиях труда и
the workplace;                                                 требованиях охраны труда на рабочем месте;

6.1.3. Payment of wages in accordance with the                 6.1.3. На своевременную и полную выплату
Contract in time and in full;                                  заработной платы в соответствии с условиями
                                                               Договора;

6.1.4. Have daily breaks, and to be granted with weekly        6.1.4. На отдых, предоставление еженедельных
days-off, non-working public holidays and annual               выходных дней, нерабочих праздничных дней,
vacation;                                                      оплачиваемого ежегодного отпуска;

6.1.5. Social benefits as set forth in law and the             6.1.5. На социальные льготы в соответствии с
Contract;                                                      законодательством и Договором.

6.2. The Employee is obliged to:                               6.2. Сотрудник обязуется:

6.2.1. Perform his obligations in a due manner, implement      6.2.1. Добросовестно исполнять свои трудовые
written and oral orders of the General Director with proper    обязанности,   своевременно   и   надлежащим
quality and in due time;                                       образом выполнять устные и письменные приказы
                                                               Генерального директора;

6.2.2. Observe the Internal Employment Regulations of          6.2.2. Подчиняться  Правилам     внутреннего
the Company and the labor discipline;                          распорядка Общества,   соблюдать   трудовую
                                                               дисциплину;

6.2.3. Observe protection of labor requirements, safety        6.2.3. При выполнении трудовых обязанностей
requirements and fire protection measures;                     соблюдать нормы и правила по охране труда,
                                                               технике безопасности и пожарной безопасности;

6.2.4. Not to disclose the information          related   to   6.2.4. Не допускать разглашения информации,
commercial secrets of the Company;                             составляющей коммерческую тайну Общества;

6.2.5. Upon Company’s request, travel between Russian          6.2.5. По направлению Общества выезжать в
cities and abroad on business trips;                           командировки в другие города России и за рубеж;

6.2.6. While concluding the Contract to present to the         6.2.6. При приеме на работу предъявить
Employer or its representative: (1) the passport; (2) the      Работодателю или его представителю: (1) паспорт,
labour book; (3) the insurance certificate of the state        (2) трудовую книжку, (3) страховое свидетельство
pension insurance; (4) document proving education and/or       государственного   пенсионного     страхования, (4)
qualification.                                                 документы об образовании и(или) квалификации.

6.2.7.    Treat Employer’s property with due care;             6.2.7. Бережно        относиться    к    имуществу
                                                               Общества;

6.2.8. Upon termination of the Contract, return any            6.2.8. При расторжении Договора, возвратить все
property of the Company given to the Employee for              имущество Общества, переданное Сотруднику в
business use, bank, insurance and all types of business        пользование в деловых целях, банковские,
cards, passes and other documents given to the                 страховые, служебные и визитные карточки,

                                                                      3
 _____________________                                                                       ___________________
 Employer / Работодатель                                                                     Employee / Сотрудник
         Case 2:21-cv-02073 Document 1-10 Filed 03/08/21 Page 5 of 9 Page ID #:133



Employee in the course of the employment, as well as any    пропуска   и   другие   документы,    выданные
amounts owed by the Employee to the Company as of the       Сотруднику во время его работы, а также все
moment of the termination of the Contract; report to the    денежные суммы, которые Сотрудник должен
line manager on the completed work and transfer all         Обществу на момент прекращения Договора;
working documentation in a duly prepared form prior to      отчитаться       перед        непосредственным
the date of termination;                                    руководителем и передать все рабочие документы
                                                            в надлежащем оформленном виде до даты
                                                            прекращения Договора;

6.2.9. Not use assets, equipment and devices provided by    6.2.9.  Не     использовать    предоставленные
the Company for improper or personal purposes;              Обществом средства, оборудование и иное
                                                            имущество не по назначению или в личных целях;

6.2.10. Ensure the safety of the Company’s premises,        6.2.10. Обеспечивать сохранность помещений,
documents and technical equipment. In the event of          документов и технических средств Общества. В
damage or loss through the deliberate fault of the          случае их умышленной порчи или утраты по вине
Employee, he/she shall bear financial responsibility.       Сотрудника, Сотрудник несет материальную
                                                            ответственность.

6.2.11. Perform other duties as established by the          6.2.11. Выполнять       иные       обязанности,
Contract, Employer’s Internal Employment Regulations,       предусмотренные данным Договором, Правилами
other local normative acts, employment law and other        внутреннего   трудового   распорядка,  другими
normative legal acts.                                       локальными нормативными актами, положениями
                                                            трудового законодательства и иных нормативных
                                                            правовых актов.

6.3.      The Employer shall be entitled to:                6.3.         Работодатель имеет право:

6.3.1. Demand from the Employee conscientious               6.3.1. Требовать от Сотрудника добросовестного
performance of job duties and compliance with               исполнения    им    трудовых    обязанностей   и
Company’s Internal Employment Regulations;                  соблюдения     правил    внутреннего   трудового
                                                            распорядка организации;

6.3.2. Encourage the Employee for conscientious and         6.3.2. Осуществлять поощрения Сотрудника за
efficient work;                                             добросовестный и эффективный труд;

6.3.3. Held the Employee liable for disciplinary offences   6.3.3. Привлекать Сотрудника к дисциплинарной
and material responsibility in accordance with procedure    и материальной ответственности в установленных
set forth in law;                                           случаях, в порядке предусмотренном действующим
                                                            законодательством;

6.3.4. Approve mandatory local normative acts for           6.3.4. Принимать локальные нормативные акты
Employee;                                                   обязательные для исполнения Сотрудником;

6.3.5.    Send the Employee to business trips;              6.3.5.       Направлять Сотрудника в командировки;

6.3.6. With due consideration to Employee’s profession      6.3.6. Перевести Сотрудника с учетом его
and qualification, transfer the Employee to a different     специальности и квалификации на другую работу в
position within the Company in accordance with procedure    пределах предприятия в порядке и случаях,
set forth in law.                                           установленных законодательством.

6.4.      Employer is obliged to:                           6.4.         Работодатель обязуется:




                                                                     4
 _____________________                                                                      ___________________
 Employer / Работодатель                                                                    Employee / Сотрудник
     Case 2:21-cv-02073 Document 1-10 Filed 03/08/21 Page 6 of 9 Page ID #:134



6.4.1. Ensure conditions of work required for                6.4.1. Обеспечить    Сотруднику  надлежащие
performance of job duties by Employee, provide               условия труда, необходимые при выполнении им
Employee with instruments, equipment and materials           своих обязанностей, обеспечивать Сотрудника
required for compliance with the terms of the Contract;      средствами, материалами и оборудованием,
                                                             которые необходимы при исполнении им условий
                                                             Договора;

6.4.2. Ensure safety conditions for efficient work of the    6.4.2. Обеспечивать условия для безопасного и
Employee, equip Employee’s workplace in accordance           эффективного труда Сотрудника, оборудовать его
with labor protection and safety requirements.               рабочее место в соответствии с правилами охраны
                                                             труда и техники безопасности;

6.4.3. Fully pay wages and make other payments due to        6.4.3. Своевременно и полностью выплачивать
the Employee hereunder;                                      обусловленную Договором заработную плату и
                                                             другие причитающиеся Сотруднику выплаты;

6.4.4. Withhold from the Employee’s gross wages              6.4.4. Удерживать из заработной платы Сотрудника
personal income tax and any other amounts required by        налог на доходы физических лиц и другие
the Russian law and remit them to the appropriate            обязательные платежи и перечислять их в
budgets and extra budgetary funds.                           соответствующие бюджеты и внебюджетные
                                                             фонды.

6.4.5. Provide social, pension and other mandatory types     6.4.5. Осуществлять социальное, пенсионное и
of insurance for the Employee; the Employee shall be paid    иные виды обязательного страхования Сотрудника;
benefits and allowances in accordance with current           выплачивать Сотруднику пособия и компенсации,
legislation.                                                 предусмотренные действующим законодательством.

6.4.6. Ensure appropriate policies for maintenance and       6.4.6.   Обеспечивать    порядок хранения     и
utilization of Employee’s personal data in accordance with   использования персональных данных Сотрудника с
Russian legislation.                                         соблюдением         требований      российского
                                                             законодательства.

6.4.7. Perform other duties as established by the            6.4.7. Выполнять        иные       обязанности,
Contract, Employer’s Internal Employment Regulations         предусмотренные данным Договором, Правилами
approved by the Employer, other local normative acts,        внутреннего   трудового   распорядка,  другими
employment law and other normative legal acts.               локальными нормативными актами, положениями
                                                             трудового законодательства и иных нормативных
                                                             правовых актов.


7. Professional Products and Confidentiality                 7.     Профессиональный          продукт          и
                                                             Конфиденциальность

7.1. All materials and/or professional products, whether     7.1. Все материалы и/или профессиональные
complete or incomplete, created by the Employee either       продукты, как в завершенном виде, так и
solely or in conjunction with others during the employment   незаконченные,      созданные     Сотрудником
with the Company, shall be the property of the Company       единолично или совместно с другими лицами в
and shall be immediately deliverable to the Company          течение периода работы в Обществе, являются
upon request and upon the Employee’s separation from         собственностью Общества и должны быть
the Company.                                                 немедленно     переданы   Обществу   по   его
                                                             требованию, а также при увольнении Сотрудника
                                                             из Общества.




                                                                  5
 _____________________                                                                  ___________________
 Employer / Работодатель                                                                Employee / Сотрудник
      Case 2:21-cv-02073 Document 1-10 Filed 03/08/21 Page 7 of 9 Page ID #:135



7.2. The Employee shall undertake to hold in trust and         7.2. В период работы в Обществе и в течение 3
confidence during the employment with the Company and          (трёх) лет после окончании трудовых отношений с
for the period of 3 (three) years after termination of the     Обществом Сотрудник обязуется защищать и
employment any confidential information related to the         сохранять в тайне любую конфиденциальную
business of the Company, its clients, its Specialists, and     информацию,     относящуюся     к  деятельности
others, which the Employee may acquire while working for       Общества, его клиентов, его сотрудников, и иную
the Company.                                                   информацию, которая может быть получена
                                                               Сотрудником во время работы в Обществе.

7.3. The Employee shall undertake to at no time disclose       7.3. Сотрудник обязуется никогда не разглашать
such confidential information to anyone inside or outside      такую      конфиденциальную        информацию
the Company not entitled to it, nor use such information       неуполномоченному лицу в Обществе или за его
for any purpose other than for the Company’s benefit           пределами, а также не использовать такую
without the prior written consent of the General Director of   информацию в каких-либо целях помимо интересов
the Company.                                                   Общества    без   получения   предварительного
                                                               письменного разрешения Генерального директора
                                                               Общества.

7.4. When leaving the Company, the Employee shall              7.4. При увольнении из Общества Сотрудник
return to the Company everything which may contain any         возвращает Обществу все документы и материалы,
confidential information.                                      что   может    содержать     конфиденциальную
                                                               информацию.

8. Settlement of Labor Disputes                                8. Разрешение трудовых споров

8.1. The parties shall undertake to use their best             8.1. Стороны обязуются прилагать все усилия для
endeavors to settle any labor disputes arising from the        разрешения каких бы то ни было трудовых споров,
Contract through negotiating.                                  возникающих в связи с Договором, путем
                                                               переговоров.

8.2. If it proves impossible to resolve a dispute through      8.2. В случае невозможности урегулирования спора
negotiations, it shall be settled in accordance with the       путем переговоров, он подлежит разрешению в
applicable legislation.                                        соответствии с применимым законодательством.

9. Special Terms                                               9. Особые условия

9.1. The Company and the Employee hereby shall agree           9.1.   Настоящим    Общество    и   Сотрудник
that the job description, the Internal Employment              устанавливают, что должностная инструкция,
Regulations and other local normative acts of the              Правила внутреннего трудового распорядка и
Company shall be binding for both Parties.                     другие локальные нормативные акты обязательны
                                                               для обеих Сторон.

10. Miscellaneous                                              10. Прочие условия

10.1. Any change to the conditions of the Contract shall       10.1. Изменение условий Договора оформляется
be in the form of a written agreement of the Parties.          письменным соглашением Сторон.

10.2. Effective Russian laws, incorporation documents          10.2. Во всех остальных случаях, не предусмотренных
and other internal regulations of the Company and              Договором, применяются действующее российское
resolutions of the Company’s management shall be valid         законодательство, учредительные/иные внутренние
in all other cases not stipulated in the Contract.             документы Общества и решения руководства
                                                               Общества.




                                                                    6
 _____________________                                                                      ___________________
 Employer / Работодатель                                                                    Employee / Сотрудник
      Case 2:21-cv-02073 Document 1-10 Filed 03/08/21 Page 8 of 9 Page ID #:136




10.3. The Contract is prepared in two languages in two          10.3. Договор составлен на двух языках в двух
copies, one copy for each of the Parties involved, both the     экземплярах, по одному экземпляру для каждой из
copies shall have equal legal power. In case of any             Сторон,     оба     экземпляра     имеют      равную
dispute, the Russian version will prevail, the English          юридическую силу. В случае каких-либо разногласий,
version being the translation from Russian.                     русский текст имеет преимущественную силу,
                                                                английский текст является переводом с русского.

10.4. Invalidity of one or several clauses of the Contract,     10.4. Недействительность одного или нескольких
resulting from changes in applicable legislation or for other   положений    Договора,     возникшая    вследствие
reasons, shall not cause the invalidity of other clauses of     изменения применимого законодательства или по
the Contract.                                                   другим    причинам,    не     влечет   за    собой
                                                                недействительности остальных положений Договора.

10.5. Before commencement of employment hereunder               10.5. К моменту начала работы на основании
the Employee reviewed contents of his/her job duties,           Договора Сотрудник ознакомлен с составом своих
employment regulations, safety requirements and health          должностных обязанностей, правилами охраны
protection measures at place of work, mandatory                 труда, правилами техники безопасности и охраны
preventive fire-fighting regulations. The Employee              здоровья на рабочем месте, а также с правилами
undertakes to comply with the Employer’s approved               пожарной       безопасности,      подлежащими
Internal Employment Regulations.                                соблюдению. Сотрудник обязуется подчиняться
                                                                утвержденным Правилам внутреннего трудового
                                                                распорядка.

Full registered name of the Company:                            Полное зарегистрированное название общества:

                                                                Общество с ограниченной ответственностью
«Hay Group» Limited Liability Company                           «Хэй Груп»

                                                                Юридический адрес: РФ, 109147, г. Москва,
Legal address: RF, 109147, g. Moskva, Taganskaya ulica,         Таганская улица, д. 17-23, эт/пом/ком 7/1/14,15
d. 17-23, eht/pom/kom 7/1/14,15                                 ИНН 7704241478 КПП 770901001
INN 7704241478 KPP 770901001
                                                                От    имени   Общества     с         ограниченной
On behalf of “Hay Group” Limited Liability Company:             ответственностью «Хэй Груп»:




Julian Christopher Slater                                       Julian Christopher Slater
                                                                Финансовый менеджер


Employee:                                                       Сотрудник:

 I have read the foregoing Contract, and hereby state that      Я      ознакомился       с  вышеприведенным
I fully understand and accept its terms and conditions.         Договором и настоящим заявляю, что полностью
                                                                понимаю                и            принимаю
                                                                его положения и условия.




                                                                7


  _____________________                                                                      ___________________
  Employer / Работодатель                                                                    Employee / Сотрудник
      Case 2:21-cv-02073 Document 1-10 Filed 03/08/21 Page 9 of 9 Page ID #:137




__________________________                                ______________________
(Signature of the Employee)                               (подпись Сотрудника)

Date of birth:_____                                       Дата рождения:
Passport:                                                 Паспорт:
Place of registration:                                    Постоянно зарегистрирован:.

I confirm that I have received my copy of the Contract.   Свой экземпляр Трудового договора получил.


_______________________
(Signature/Date)                                          _______________________
                                                          (подпись/дата)




                                                          8


 _____________________                                                               ___________________
 Employer / Работодатель                                                             Employee / Сотрудник
